UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4874


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDRE BROWN, a/k/a Fat Eric,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:06-cr-00179-RDB-4)


Submitted:   May 12, 2011                     Decided:   May 19, 2011


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur S. Cheslock, Baltimore, Maryland, for Appellant. Tonya
Kelly Kowitz, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a written plea agreement, Andre Brown pled

guilty   to    possession      of    a     firearm    in   furtherance       of   a     drug

trafficking crime resulting in death, in violation of 18 U.S.C.

§ 924(j) (2006).        The plea agreement included a stipulation of

facts in which the parties agreed that had the case proceeded to

trial,   the     Government        would    have     proved   beyond   a     reasonable

doubt that Brown and a co-conspirator shot and killed a rival

gang member in fulfillment of a murder contract offered by the

leader of a narcotics-trafficking organization following a drug

turf dispute.        Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the

parties agreed to a sentencing range of 288 to 360 months of

imprisonment.       The court sentenced Brown within the Guidelines

range to 360 months of imprisonment.

              On appeal, counsel filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), stating that, in his

view,    there    are   no    meritorious        issues     for    appeal.        Counsel

questions, however, whether a sufficient factual basis supported

Brown’s guilty plea, and whether the court properly applied the

advisory      guidelines      in    sentencing.            Brown   filed     a    pro    se

supplemental      brief      also    challenging        the    sufficiency        of    the

factual basis.      The Government declined to file a brief.

              Because Brown did not move in the district court to

withdraw his guilty plea, we review his Rule 11 hearing for

                                             2
plain error.        United States v. Martinez, 277 F.3d 517, 525-26

(4th Cir. 2002).          To establish plain error, Brown “must show:

(1) an error was made; (2) the error is plain; and (3) the error

affects substantial rights.”              United States v. Massenburg, 564

F.3d 337, 342-43 (4th Cir. 2009) (reviewing unpreserved Rule 11

error).        “The decision to correct the error lies within our

discretion, and we exercise that discretion only if the error

seriously affects the fairness, integrity or public reputation

of judicial proceedings.”           Id. at 343 (internal quotation marks

omitted).       Our review of the record reveals no Rule 11 error.

The    court    ensured   that    Brown’s      guilty   plea   was    knowing   and

voluntary and supported by an adequate factual basis.                      United

States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).

Therefore, we find no infirmity in Brown’s conviction.

               We review Brown’s sentence under a deferential abuse-

of-discretion standard.           Gall v. United States, 552 U.S. 38, 51

(2007).       The first step in this review requires us to “ensure

that    the    district   court    committed      no    significant    procedural

error, such as . . . improperly calculating . . . the Guidelines

range.”       United States v. Osborne, 514 F.3d 377, 387 (4th Cir.

2008)    (internal    quotation      marks,      citations,     and   alterations

omitted).       We then consider the substantive reasonableness of

the     sentence,    “tak[ing]     into       account   the    totality   of    the

circumstances.”       Gall, 552 U.S. at 51.              We presume on appeal

                                          3
that a sentence within a properly calculated Guidelines range is

reasonable.     United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007).

           The district court properly calculated the Guidelines

range, and neither party objected to the presentence report.

The district court stated on the record adequate reasons for the

sentence, which was within the Guidelines range of 360 months to

life   imprisonment.      Consequently,     we     conclude   that   Brown’s

sentence is reasonable.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    4